 

United States Bankruptcy Court
District of New Jersey
Case No. _17-30422

Inre _Hugo Alfaro
Debtor(s) Chapter 13

DOMESTIC SUPPORT OBLIGATION DISCLOSURE FORM

 

Section 1: to be completed by all debtors:

 

 

 

 

Date: October 2, 2020 Case No. 17-30422
Debtor: Hugo Alfaro Co-Debtor:
SS No. — XX%-xx-5125 SS No.

 

 

Are you responsible for any Domestic Support Obligations described in 1] U.S.C. §101(14A) [debt owed to or
recoverable by spouse, former spouse, child, child's guardian or governmental unit in the nature of alimony, maintenance

or support? ]

Debtor: yes ~~ no Co-Debtor: yes no
If your answer is "No" skip to Section 3 at the bottom of this form and sign. If your answer is "Yes", please complete

Section 2 and sign at the bottom.

Section 2: to be completed only if you answered "yes" above:

Debtor's current marital status: Co-debtor's current marital status:
Married i“ __ Divorced Married Divorced
Separated Widowed Separated Widowed
Name of person support is sent to: DiavaA Jessi@A THOHerEes

Ga te Address: Sil Plute eA! SS

City PAcions. x es State Zip OF 01S

Phone ( OF ) QI2)- 69 2ZS

Are support payments deducted from your paycheck? mo
Provide the State Agency Information:

Agency Name:
Address:
City: State Zip

 

 

Names of creditors for any debts that will not be discharged or that you will reaffirm:
LNAWARE At THIS Time Laos To tHe Best OF mM Y Anowieds 7

 

Identify your Employer Name and Address:
State oF New Sersey - Dernetmeast of Coteettions
GARber.s Stare Cbefecrionaa faAcwwity
55S HOGELACK BBE “
VWarRbvitte NS  O85/75-

Section 3: To be signed by all debtors

I swear or affirm under penalty of perjury pursuant to 28 USC § 1746 that the information provided herein is true,

correct and complete.
Debtor /s/ Hugo Alfaro Ld, Co-Debtor
[ bee

Hugo Alfaro

 

Software Copvriaht (c) 1996-2020 Best Case, LLC - www.bestcase.com Best Case Bankruptcy
